DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
 	Claims 1-19 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“drive unit configured to move the second lower sand tank in the vertical direction” in claim 2
“adjustment drive unit configured to move the first lower sand tank in the vertical direction” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzaki et al (GB 2059836 A, cited in IDS filed 8/30/19) in view of Oishi et al (JP 58-68453 A, previously cited), Murata (US 5,246,058, previously cited), and Edwards (US 3,822,737).
Regarding claim 1, Uzaki et al teaches a flaskless molding machine (fig 1) forming a flaskless upper mold and lower mold by filling, with mold sand, an upper molding space formed using an upper flask (cope flask 50) and a lower molding space formed using a lower flask (drag flask 18), and by pressurizing the mold sand filled in the upper molding space and the lower mold space, comprising:

a first lower sand tank (lower sand reservoir 24) storing the mold sand to be supplied to the lower molding space (fig 1), and having a first communication port (discharging port 28) for discharging the stored mold sand;
a second lower sand tank (fig 1, charging pipe 14) having a second communication port (charging port 27) capable of communicating with the first communication port of the first lower sand tank (fig 1), and storing the mold sand supplied from the first lower sand tank and to be supplied to the lower molding space (fig 1);
at least one first guide member extending in a vertical direction (fig 1, columns 3); and
wherein the lower flask and the second lower sand tank are movably attached to the at least one first guide member (fig 1, drag flask 18 and charging pipe 14 are movably attached via cylinders 6 and 21 and intermediate frame 5);
wherein the first communication port and the second communication port communicate with each other on a communication plane along the vertical direction (figs 1-4, note that discharge port 28 communicates with charge port 27, p.2 lines 10-25),
	a distal end of the first lower sand tank (fig 2, see end of reservoir 24) where the first communication port is formed (fig 1, discharge port 28) is provided with a block plate (figs 1-3, sliding plate 32) extending downwardly from a lower end of the first communication port (figs 1-3, sliding plate 32 extending downwardly past discharge port 28), and
a side portion of the second lower sand tank (fig 2, see end of charging pipe 14) where the second communication port (fig 1, charging port 27) is formed is provided with a block plate (figs 1-3, sliding plate 32) extending upwardly from an upper end of the second communication port (figs 1-3, sliding plate 32 extending upwardly past the charging port 27),

Uzaki et al is quiet to the at least one first guide member guiding the upper flask, the lower flask and the second lower sand tank in the vertical direction; and wherein the upper flask is movably attached to the at least one first guide member.
Oishi et al teaches a molding machine that simultaneously blows casting sand into the upper and lower flasks to mold upper and lower molds as the same time (fig 1, lines 13-14).  Oishi et al discloses guide rods provided at the four corners of a base (lines 31-34), a lower flask (13) having guide cylinders (14) slidably fitted onto guide rod (3) (drawing 1, lines 43-48), and an upper flask (18) having guide cylinders (19) on guide rod (3) for moving up and down along the guide rod (drawing 1, lines 54-60).
In view of the teachings of Oishi et al, it would have been obvious to one of ordinary skill in the art to modify Uzaki et al so that the columns guide the upper flask, the lower flask, and the second lower sand tank, and that the upper flask is movably attached to the at least one first guide member, as Uzaki et al recognizes that it is possible for the drag and cope flasks to be moved upwards and downwards instead of the cope being stationary (Uzaki, p.4 lines 25-35), and Oishi et al discloses the flasks attached to guide cylinders that slide on the guide columns (Oishi, drawing 1, lines 45-47 and lines 54-60), thereby enabling the movement of the cope and the drag flasks.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).  The configuration would solve problems in the prior art directed towards difficulty of synchronizing mold matching and subsequent problems directed to the match plate (Oishi, p.1 lines 21-30).


	However, aligning of a discharge port of a sand tank with a charging port is known.  Murata discloses a flaskless molding machine, where the cope (11) and drag (8) are moved into place (fig 4), and a blow head (50) supported on a rail (47) and is reciprocated by a drive means (col 4 lines 5-30) so as to position the blow head and its ports (49) in relation to the charging ports (fig 3-4).
	It would have been obvious to one of ordinary skill in the art to modify Uzaki et al to further include a rail, which would be arranged vertically, for supporting the first lower sand tank so as to be movable in a vertical direction, so as to provide additional alignment with the charging port of the charging pipe.  Note that the rail would be arranged vertically in the combination, as the charging port of the charging pipe of Uzaki et al is arranged vertically offset from the discharging port of the sand tank.
	The combination of Uzaki et al as modified by Oishi et al and Murata, as discussed above, teaches of a single block plate (sliding plate 32) that moves relatively to the first communication port (discharging port 28) and the second communication port (charging port 27), but is quiet to a first block plate that moves relative to the first communication port and a second block plate that moves relative to the second communication port.

	It would have been obvious to one of ordinary skill in the art to substitute the single sliding plate of Uzaki et al with a first sliding valve for the first communication port and a second sliding valve for the second communication port, as Edwards teaches use of two sliding valves is known, and that the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  MPEP 2143(I)(B).  The use of two separate sliding valves instead of a single plate would perform the predictable result of preventing the sand within the chambers from leaking from the ports when moved separately, as well as enable the chambers to be cleaned individually.

	Regarding claim 2, the combination teaches a drive unit configured to move the second lower sand tank in the vertical direction (112f, see applicant’s specification, paragraph [0028], squeeze cylinder, see Uzaki et al, fig 1, squeeze cylinder 6); and an adjustment drive unit configured to move the first lower sand tank in the vertical direction (112f, see applicant’s specification, paragraph [0024], cylinder, note combination where Murata discloses a drive means in col 4 lines 5-30 so as to move the blow head, although does not describe structure, would have been obvious to use a cylinder as a known means, and that Uzaki et al similarly shows the use of cylinders 34 for raising the slide plates for aligning the charging ports).

Regarding claims 3 and 8, the combination teaches the at least one first guide member includes a pair of opposed columns (Uzaki et al, p.1 lines 66-72) and the upper flask, the lower flask and the second lower sand tank are movably attached to the first guide members (see rejection of claim 1).

It would have been obvious to one of ordinary skill in the art to modify Uzaki et al to include four columns as an obvious alternative to two columns, for providing the same function of supporting and guiding the plates and flasks of the apparatus.  Note that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

	Regarding claim 4, the combination suggests wherein the four first guide members are disposed in such a way to form a quadrangle with vertices residing at respective centers of the four first guide members, the quadrangle encircling the upper molding space and the lower molding space, when being viewed in the vertical direction (note combination where Oishi discloses using guide rods at the four corners of the base plate, thus would be arranged as a quadrangle encircling the molding space), and the four first guide members guide the upper flask, the lower flask and the second lower sand tank in the vertical direction at a sand filling time, a squeezing time and a mold-stripping time (functional limitation, MPEP 2114(I) and (II), columns support and guide the flasks).

Regarding claims 6 and 12-14, the limitation of “a CB of the mold sand filled in the upper molding space and the lower molding space ranges from 30% to 42%” is directed towards properties of the mold sand that would be filled in the molding space during operation to form a mold.  This limitation is directed towards a material (mold sand) worked upon by the apparatus (flaskless molding machine), and does not further limit the apparatus.  See MPEP § 2115, where claim analysis is highly fact-In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

	Regarding claims 7 and 16-18, the limitation of “a compressive strength of the mold sand filled in the upper mold space and the lower molding space ranges from 8 to 15 N/cm2” is directed towards properties of the mold sand that would be filled in the molding space during operation to form a mold.  This limitation is directed towards a material (mold sand) worked upon by the apparatus (flaskless molding machine), and does not further limit the apparatus.  See MPEP § 2115, where claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claims 5, 9-11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzaki as modified by Oishi et al, Murata, and Edwards as applied to claims 1-4 above, and further in view of Takasu et al (US 2012/0328727, previously cited).
Regarding claims 5 and 9-11, the combination above teaches of compressed air flowing into the sand tanks (Uzaki, p.3 lines 35-65, inlet valves opened to introduce compressed air into sand reservoirs), but is quiet to the upper sand tank and the first lower sand tank are provided with permeation members each having a plurality of pores on an inner surface thereof, the pores allowing compressed air to flow.
	Takasu teaches a flaskless molding machine including a sand tank (2) that includes porous members (4) having a plurality of air-injecting apertures, and are attached to the inner side walls of the 
	It would have been obvious to one of ordinary skill in the art to include porous members to the sand tanks of Uzaki, so as to prevent the air from stagnating in the sand tank.

Regarding claim 15, the limitation of “a CB of the mold sand filled in the upper molding space and the lower molding space ranges from 30% to 42%” is directed towards properties of the mold sand that would be filled in the molding space during operation to form a mold.  This limitation is directed towards a material (mold sand) worked upon by the apparatus (flaskless molding machine), and does not further limit the apparatus.  See MPEP § 2115, where claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

	Regarding claim 19, the limitation of “a compressive strength of the mold sand filled in the upper mold space and the lower molding space ranges from 8 to 15 N/cm2” is directed towards properties of the mold sand that would be filled in the molding space during operation to form a mold.  This limitation is directed towards a material (mold sand) worked upon by the apparatus (flaskless molding machine), and does not further limit the apparatus.  See MPEP § 2115, where claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the applied references do not disclose or render obvious amended claim 1, in particular, “the first block plate moves relative to the first communication port and the second block plate moves relative to the second communication port.”
	The new limitations are addressed in the rejection above, referring to Edwards (US 3,822,737) for the teachings of a slide valve (5) for an outlet of a chamber (4) and a slide valve (7) for an inlet of blowing chamber (6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735